Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-15-2021. However upon further review, the Examiner has rejoined and withdrawn the restriction of claim 9 as no search burden appeared for an EMV chip.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”) in view of Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”)
In regard to claim 1, Khur teaches a foldable payment card (see Para. 32 smart card electronic credit card and Para. 171 foldable with rollable OLED) 
said payment card comprising: a verification element (see Para. 155 EMV); a processor (see Para. 43 processor); an electronic display unit in communication with the processor (see Para. 32 and 44); and a power element providing electrical power to the display unit (see Para. 82-83 battery powering display), said electronic display unit including an electronic display region configured to display an image (see Figs. 14 and 16 displaying buttons).
Khur is not relied upon to teach foldable is rollable; and shiftable between a flat configuration and a rolled configuration via a manual rolling process, and said electronic display region being manually rollable, said payment card in the flat configuration presenting laterally spaced apart first and second ends and longitudinally spaced apart top and bottom edges, said first end overlapping said second end during the course of the rolling process, with said first end being disposed arcuately past said second end when the payment card is in the rolled configuration.
As discussed above, Khur does teach the concepts of a rollable OLED and folding payment card (see Para. 171 and Fig. 16). 
However, Ekam teaches foldable is rollable (see Fig. 1 and Para. 14 rollable display by user); and shiftable between a flat configuration and a rolled configuration via a manual rolling process, and said electronic display region being manually rollable, display in the flat configuration presenting laterally spaced apart first and second ends and longitudinally spaced apart top and bottom edges (see Fig. 1 and Para. 14 rollable display by user that is rectangular when fully unrolled and cylindrical spiraled when rolled completely), said first end overlapping said second end during the course of the rolling process, with said first end being disposed arcuately past said second end when the display is in the rolled configuration (see Fig. 2, fully rolled up overlaps lateral ends).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional fisplay functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 2, Khur in view of Ekam discloses all the limitations of claim 1. Khur is not relied upon to teach said payment card in the flat configuration having a generally rectangularly prismatic envelope, said payment card in the rolled configuration having a generally cylindrical envelope.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Ekam teaches said display in the flat configuration having a generally rectangularly prismatic envelope, said display in the rolled configuration having a generally cylindrical envelope (see Fig. 1, rectangle when unrolled and Fig. 2, fully rolled up overlaps lateral ends).

Regarding claim 3, Khur in view of Ekam discloses all the limitations of claim 1. Ekam further teaches said rectangularly prismatic envelope having a lateral first width, said cylindrical envelope having lateral second width, said second width being less than half of said first width (see Figs. 1 and 2 where the lateral length is longer by more than half of the roll outer diameter).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional fisplay functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 5, Khur in view of Ekam discloses all the limitations of claim 1. Khur is not relied upon to teach said payment card in the rolled configuration including a flat portion and a cylindrical portion.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
display in the rolled configuration including a flat portion and a cylindrical portion (see Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional fisplay functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 6, Khur in view of Ekam discloses all the limitations of claim 1. Khur is not relied upon to teach said payment card in the rolled configuration presenting at least two overlapping layers.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Ekam teaches said display in the rolled configuration presenting at least two overlapping layers  (see Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional fisplay functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 7, Khur in view of Ekam discloses all the limitations of claim 6. Khur is not relied upon to teach said payment card in the rolled configuration presenting at least three overlapping layers.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Ekam teaches said display in the rolled configuration presenting at least three overlapping layers  (see Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional fisplay functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 8, Khur in view of Ekam discloses all the limitations of claim 6. Khur is not relied upon to teach at least two of said overlapping layers engaging one another. However, Ekam teaches at least two of said overlapping layers engaging one another (see Fig. 2). 
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional fisplay functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 9, Khur in view of Ekam discloses all the limitations of claim 1. Khur further teaches said verification element comprising an EMV chip (see Para. 155 EMV).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”) in view of Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) in further view of Choi et al. (U.S. App. 2019/0212780).
Regarding claim 4, Khur in view of Ekam discloses all the limitations of claim 3. Khur and Ekam are not relied upon to teach said second width being less than one fourth of said first width.
Ekam does strongly imply less than 1/4 of the width (see Fig. 1). 
	However, Choi teaches said second width being less than one fourth of said first width (see at least Para. 52-55 and Figs. 1 and 2).
	It would have been obvious to modify the rollable display of Khur and Ekam with the diameter of Choi for effectively rolling the display to prevent damage (see Para. 3). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”) in view of Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) in further view of Pahuja (U.S. App. 2015/0262052 hereinafter referred to as “Pahu”)
Regarding claim 19, Khur in view of Ekam discloses all the limitations of claim 1. Khur and Ekam are not relied upon to teach said verification element and said 
However, Pahu teaches said verification element and said processor being at least substantially aligned along an axis parallel to said first and second ends (see Fig. 3, EMV and controller 310).
It would have been obvious to a person of ordinary skill in the art to modify the placement of the EMV and controller of Khur as modified by Ekam with that of Pahu to fit the components on the card and save space (see Para. 5 and Fig. 3).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”) in view of Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) in further view of Huitema et al. (U.S. Pat. 9560751 hereinafter referred to as “Huit”).
Regarding claim 19, Khur in view of Ekam discloses all the limitations of claim 1. Khur and Ekam are not relied upon to teach said payment card including an at least substantially rigid, non-rollable region along said axis.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Huit teaches said display said payment card including an at least substantially rigid, non-rollable region along said axis (see Col. 47 Ln 24-41 non-bending rigid regions or zones).
	It would have been obvious to modify the rollable display of Khur and Ekam with the rigid regions of Huit to prevent undesirable bending (see Col. 47 Ln 10-22). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694